Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 8 (Currently Amended)  A conduit nipple grounding bushing to connect between two electrical enclosures or an electrical enclosure and a conduit body, comprising: a body having a first portion and a second portion forming a hollow cylinder interior of or the passage of the conductors therethrough, the body having a first opening at a first end of the body and a second opening at a second end of the body, the first portion having an outer surface with one or more mounting pads along a circumferential area , each of said  one or more mounting pads configured for receipt of a grounding lug, and an end surface dimensioned to contact an electrical box about a knockout hole thereof, and wherein the second portion has exterior threads configured to pass through a knockout hole of an electrical box and dimensioned for receipt of a locknut if the conduit nipple grounding bushing is connected between two electrical boxes or for threaded engagement with a threaded hub of a conduit body if the conduit nipple grounding bushing is connected between an electrical box and a conduit body, a grounding lug dimensioned for securement to one of the mounting pads by a screw , wherein the mounting pad includes a threaded bore for receipt of said screw, and further comprising a snap-on insulator, the snap-on insulator comprising: an end face located on a first side, the end face having an inner periphery and an outer periphery, a substantially cylindrical member joined to the outer periphery of the end face, the cylindrical member having one or more cutouts formed therein, each cutout dimensioned to be positioned adjacent with one mounting pad of the first potion of the body, a generally cylindrical sleeve extending from the inner periphery of the end face, the snap-on insulator thus configured to cover the first end of the body when connected thereto, and wherein the end surface of the first portion of the body includes serrations extending toward the second portion of the body so as to reduce vibrations between the conduit nipple grounding bushing and an electrical enclosure and to facilitate electrical and mechanical bonding to the electrical enclosure.
 Claim 9 (Currently Amended)  A conduit nipple grounding bushing to connect between two electrical enclosures or an electrical enclosure and a conduit body, comprising: a body having a first portion and a second portion forming a hollow cylinder interior of or the passage of the conductors therethrough, the body having a first opening at a first end of the body and a second opening at a second end of the body, the first portion having an outer surface with one or more mounting pads along a circumferential area , each of said  one or more mounting pads configured for receipt of a grounding lug, and an end surface dimensioned to contact an electrical box about a knockout hole thereof, and wherein the second portion has exterior threads configured to pass through a knockout hole of an electrical box and dimensioned for receipt of a locknut if the conduit nipple grounding bushing is connected between two electrical boxes or for threaded engagement with a threaded hub of a conduit body if the conduit nipple grounding bushing is connected between an electrical box and a conduit body, a grounding lug dimensioned for securement to one of the mounting pads by a screw , wherein the mounting pad includes a threaded bore for receipt of said screw, and further comprising a snap-on insulator, the snap-on insulator comprising: an end face located on a first side, the end face having an inner periphery and an outer periphery, a substantially cylindrical member joined to the outer periphery of the end face, the cylindrical member having one or more cutouts formed therein, each cutout dimensioned to be positioned adjacent with one mounting pad of the first potion of the body, a generally cylindrical sleeve extending from the inner periphery of the end face, the snap-on insulator thus configured to cover the first end of the body when connected thereto, and further comprising an insuliner, cylindrical in shape and dimensioned for press-fit insertion into the second opening at the second end of the body.
 Claim 14 (Currently Amended)  A conduit nipple grounding bushing to connect between two electrical enclosures or an electrical enclosure and a conduit body, comprising: a body having a first portion and a second portion forming a hollow cylinder interior of or the passage of the conductors therethrough, the body having a first opening at a first end of the body and a second opening at a second end of the body, the first portion having an outer surface with one or more mounting pads along a circumferential area , each of said  one or more mounting pads configured for receipt of a grounding lug, and an end surface dimensioned to contact an electrical box about a knockout hole thereof, and wherein the second portion has exterior threads configured to pass through a knockout hole of an electrical box and dimensioned for receipt of a locknut if the conduit nipple grounding bushing is connected between two electrical boxes or for threaded engagement with a threaded hub of a conduit body if the conduit nipple grounding bushing is connected between an electrical box and a conduit body, a grounding lug dimensioned for securement to one of the mounting pads by a screw , wherein the mounting pad includes a threaded bore for receipt of said screw, and wherein the end surface of the first portion of the body includes serrations extending toward the second portion of the body so as to reduce vibrations between the conduit nipple grounding bushing and an electrical enclosure and to facilitate electrical and mechanical bonding to the electrical enclosure 
Allowable Subject Matter
	Claims 4-11 and 14 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 4-7,  The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" further comprising an insuliner, cylindrical in shape and dimensioned for press-fit insertion into the second opening at the second end of the body" in combination with the remaining limitations of the claim 4. 

Regarding claim 8,  The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the end surface of the first portion of the body includes serrations extending toward the second portion of the body so as to reduce vibrations between the conduit nipple grounding bushing and an electrical enclosure and to facilitate electrical and mechanical bonding to the electrical enclosure" in combination with the remaining limitations of the claim 8. 
Regarding claims 9-11,  The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" further comprising an insuliner, cylindrical in shape and dimensioned for press-fit insertion into the second opening at the second end of the body" in combination with the remaining limitations of the claim 9. 

Regarding claim 14,  The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the end surface of the first portion of the body includes serrations extending toward the second portion of the body so as to reduce vibrations between the conduit nipple grounding bushing and an electrical enclosure and to facilitate electrical and mechanical bonding to the electrical enclosure" in combination with the remaining limitations of the claim 14. 


 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848